Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Barry Goldsmith (Reg. No. 39,690) on 03/12/2021.

The application has been amended as follows: 
1.  (Currently Amended) A non-transitory computer readable medium having instructions stored thereon that, when executed by a processor, cause the processor to generate a visualization user interface (UI), the generating comprising:
receiving a selection of a data source from a plurality of different selectable data sources, each of the plurality of selectable data sources comprising a plurality of underlying data attributes that correspond to a type of the data source, wherein each of the plurality of selectable data sources comprises a different type of data source and different corresponding underlying data attributes;
receiving a selection of a visualization template from a plurality of different selectable visualization templates, each of the plurality of different selectable visualization templates comprises metadata, is not bound to a predetermined type of data source and comprises a layout of placeholders for a plurality of UI components to 
based on the selected data source and the selected visualization template, automatically, without user intervention and after the data source is selected, binding the UI components and the data source by parsing the visualization template for the metadata, and replacing the metadata with generated binding between the UI components and the data source, the generated binding providing a connection between the selected data source and a synchronization between the UI components and the selected data source; 
generating a first UI showing exposed attributes in the selected visualization template and the underlying data attributes from the selected data source that are binded; and
generating the visualization UI using the UI components;
wherein the metadata comprises a mapping between the UI components and one or more types of the data source each UI component may accept;
wherein the metadata comprises an expression language (EL), and the EL is automatically replaced, without user intervention, with a first binding between a View and a Model layer, the EL comprising a place holder binding, the place holder binding comprising at least one of an attribute binding, a parameter binding, a method binding or an InOut binding.

2.  (Previously Presented) The non-transitory computer readable medium of claim 1, wherein the first binding comprises data source introspection using Application Development Framework (ADF) data controls.

3.  (Previously Presented) The non-transitory computer readable medium of claim 1, wherein the type of data source comprises one of a representational state transfer uniform resource locator (REST URL) data or database data.



5.  (Previously Presented)  The non-transitory computer readable medium of claim 1, wherein each of the UI components comprises an Application Development Framework (ADF) task flow. 

6.  (Previously Presented)  The non-transitory computer readable medium of claim 5, wherein the replacing the metadata with the generated binding comprises executing an ADF iterator.

7.  (Canceled).

8.  (Currently Amended) A method of generating a visualization user interface (UI), the method comprising:
receiving a selection of a data source from a plurality of different selectable data sources, each of the plurality of selectable data sources comprising a plurality of underlying data attributes that correspond to a type of the data source, wherein each of the plurality of selectable data sources comprises a different type of data source and different corresponding underlying data attributes;
receiving a selection of a visualization template from a plurality of different selectable visualization templates, each of the plurality of different selectable visualization templates comprises metadata, is not bound to a predetermined type of data source and comprises a layout of placeholders for a plurality of UI components to be rendered on the visualization UI, wherein the UI components comprise at least one of a table or a chart, and wherein each of the plurality of different selectable visualization templates comprises a different layout of placeholders;
based on the selected data source and the selected visualization template, automatically, without user intervention and after the data source is selected, binding the UI components and the data source by parsing the visualization template for the 
generating a first UI showing exposed attributes in the selected visualization template and the underlying data attributes from the selected data source that are binded; and
generating the visualization UI using the UI components;
wherein the metadata comprises a mapping between the UI components and one or more types of the data source each UI component may accept;
wherein the metadata comprises an expression language (EL), and the EL is automatically replaced, without user intervention, with a first binding between a View and a Model layer, the EL comprising a place holder binding, the place holder binding comprising at least one of an attribute binding, a parameter binding, a method binding or an InOut binding.

9.  (Previously Presented) The method of claim 8, wherein the first binding comprises data source introspection using Application Development Framework (ADF) data controls.

10.  (Previously Presented) The method of claim 8, wherein the type of data source comprises one of a representational state transfer uniform resource locator (REST URL) data or database data.

11.  (Original)  The method of claim 10, wherein the REST URL data comprises JavaScript Object Notation or Extensible Markup Language.

12.  (Previously Presented)  The method of claim 8, wherein each of the UI components comprises an Application Development Framework (ADF) task flow. 



14.  (Canceled).

15.  (Currently Amended) A visualization user interface generation system for generating a visualization user interface (UI), the system comprising:
a processor;
a storage medium coupled to the processor and storing instructions that when executed by the processor implement modules comprising:
an option selector module that receives a selection of a data source from a plurality of different selectable data sources, each of the plurality of selectable data sources comprising a plurality of underlying data attributes that correspond to a type of the data source, wherein each of the plurality of selectable data sources comprises a different type of data source and different corresponding underlying data attributes, and receives a selection of a visualization template from a plurality of different selectable visualization templates, each of the plurality of different selectable visualization templates comprises metadata, is not bound to a predetermined type of data source and comprises a layout of placeholders for a plurality of UI components to be rendered on the visualization UI, wherein the UI components comprise at least one of a table or a chart, and wherein each of the plurality of different selectable visualization templates comprises a different layout of placeholders;
a metadata parser module that, based on the selected data source and the selected visualization template, automatically, without user intervention, 

wherein the metadata comprises a mapping between the UI components and one or more types of the data source each UI component may accept;
wherein the metadata comprises an expression language (EL), and the EL is automatically replaced, without user intervention, with a first binding between a View and a Model layer, the EL comprising a place holder binding, the place holder binding comprising at least one of an attribute binding, a parameter binding, a method binding or an InOut binding.

16.  (Previously Presented) The system of claim 15, wherein the first binding comprises data source introspection using Application Development Framework (ADF) data controls.

17.  (Previously Presented) The system of claim 15, wherein the type of data source comprises one of a representational state transfer uniform resource locator (REST URL) data or database data.

18.  (Original)  The system of claim 17, wherein the REST URL data comprises JavaScript Object Notation or Extensible Markup Language.

19.  (Previously Presented) The system of claim 15, wherein each of the UI components comprises an Application Development Framework (ADF) task flow. 

20.  (Previously Presented) The system of claim 19, wherein the metadata parser module replaces the metadata with the generated binding comprises executing an ADF iterator.



22.  (New) The method of claim 8, wherein the type of data source comprises a web service.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1, 8 and 15, when considered as a whole, are allowable over the prior art of record.

Kleinschmidt et al. (US 20140046980 A1) – Kleinschmidt teaches receiving a selection of a data source from a plurality of different selectable data sources, each of the plurality of selectable data sources comprising a plurality of underlying data attributes that correspond to a type of the data source, wherein each of the plurality of selectable data sources comprises a different type of data source and different corresponding underlying data attributes; receiving a selection of a visualization template from a plurality of different selectable visualization templates, each of the plurality of different selectable visualization templates comprises metadata, is not bound to a predetermined type of data source and comprises a layout of placeholders for a plurality of UI components to be rendered on the visualization UI, and wherein each of the plurality of different selectable visualization templates comprises a different layout of placeholders; based on the selected data source and the selected visualization template, automatically, without user intervention and after the data source is selected, binding the UI components and the data source by parsing the visualization template for 

Rothwein et al. (US 20040001092 A1) – Rothwein teaches receiving a selection of a visualization template from a plurality of different selectable visualization templates, each of the plurality of different selectable visualization templates comprises metadata, is not bound to a predetermined type of data source and comprises a layout of placeholders for a plurality of UI components to be rendered on the visualization UI, wherein the UI components comprise at least one of a table or a chart, and wherein each of the plurality of different selectable visualization templates comprises a different layout of placeholders as shown in the previous Office Action.

Marini (US 20070061740 A1) – Marini teaches receiving a selection of a visualization template from a plurality of different selectable visualization templates, each of the plurality of different selectable visualization templates comprises metadata, is not bound to a predetermined type of data source and comprises a layout of placeholders for a plurality of UI components to be rendered on the visualization UI, based on the selected data source and the selected visualization template, binding the UI components and the data source by parsing the visualization template for the 

Atsatt et al. (US 20140089395 A1) – Atsatt teaches most modern web frameworks, provide automatic data binding between view models and view component. A two-way binding ensures that a model value is updated as soon as a view component to which it is bound is changed, and vice versa. In some aspects, a model is bound to a view component, for example, using EL expressions.

Kothari et al. (US 20070061819 A1) – Kothari teaches a script application framework binds properties and methods of different script objects, object attribute may be a property of the script object, a method for the script object, or an event for the script object, and a Transformer class is used to convert type of the data of the object attribute of the first script object to type of the object attribute of the second script object (i.e. InOut binding).



based on the selected data source and the selected visualization template, automatically, without user intervention and after the data source is selected, binding the UI components and the data source by parsing the visualization template for the metadata, and replacing the metadata with generated binding between the UI components and the data source, the generated binding providing a connection between the selected data source and a synchronization between the UI components and the selected data source; generating a first UI showing exposed attributes in the selected visualization template and the underlying data attributes from the selected data source that are binded; and generating the visualization UI using the UI components; wherein the metadata comprises a mapping between the UI components and one or more types of the data source each UI component may accept; wherein the metadata comprises an expression language (EL), and the EL is automatically replaced, without user intervention, with a first binding between a View and a Model layer, the EL comprising a place holder binding, the place holder binding comprising at least one of an attribute binding, a parameter binding, a method binding or an InOut binding, when viewed in the entire context of the claims.

The dependent claims add further limitations to the allowable subject matter of their corresponding independent claims. Thus, the dependent claims are also allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179